                           Case 3:20-cv-02304-CAB-DEB Document 1 Filed 11/25/20 PageID.1 Page 1 of 15




                           1 KAZEROUNI LAW GROUP, APC

                           2
                               Abbas Kazerounian, Esq. (249203)
                               ak@kazlg.com
                           3   Pamela E. Prescott, Esq. (328243)
                           4
                               pamela@kazlg.com
                               245 Fischer Avenue, Unit D1
                           5   Costa Mesa, CA 92626
                           6   Telephone: (800) 400-6808
                               Facsimile: (800) 520-5523
                           7

                           8 MADAR LAW CORPORATION
                               Alex S. Madar, Esq. (319745)
                           9 alex@madarlaw.net

                          10 11510 Eaglesview Ct.,
                               San Diego, CA 92127
                          11 Telephone: (858) 299-5879
-KAZEROUNI
         LAW GROUP, APC




                          12 Facsimile: (619) 354-7281

                          13 [Additional Counsel On Signature Page]

                          14
                               Attorneys for Plaintiff,
                          15 Michael Yoffee

                          16
                                                    UNITED STATES DISTRICT COURT
                          17                      SOUTHERN DISTRICT OF CALIFORNIA
                          18
                               MICHAEL YOFFEE,                                         '20CV2304 CAB DEB
                          19 Individually and On Behalf of All          Case No.:

                          20 Others Similarly Situated,                 CLASS ACTION

                          21                Plaintiff,                  COMPLAINT FOR DAMAGES
                          22                         v.                 AND INJUNCTIVE RELEIF
                                                                        PURSUANT TO THE TELEPHONE
                          23 JOSHUA DAVID MELLBERG,                     CONSUMER PROTECTION ACT,
                             LLC d/b/a J.D. MELLBERG                    47 U.S.C. § 227, ET SEQ.
                          24
                             FINANCIAL,
                          25
                                            Defendant.                   JURY TRIAL DEMANDED
                          26

                          27

                          28

                                                                        -1-
                                                              CLASS ACTION COMPLAINT
                           Case 3:20-cv-02304-CAB-DEB Document 1 Filed 11/25/20 PageID.2 Page 2 of 15




                           1                                      INTRODUCTION
                           2        1.     Plaintiff MICHAEL YOFFEE                (“Mr. Yoffee” or “Plaintiff”),
                           3 individually and on behalf of all others similarly situated, brings this action for

                           4 damages and injunctive relief, and any other available legal or equitable remedies,

                           5 resulting from the illegal actions of defendant JOSHUA DAVID MELLBERG, LLC

                           6 d/b/a J.D. MELLBERG FINANCIAL (“Mellberg Financial” or “Defendant”) in

                           7 negligently, knowingly and/or willfully transmitting unsolicited, autodialed calls and

                           8 voicemails to cellular telephones of consumers, in violation of the Telephone

                           9 Consumer Protection Act, 47 U.S.C. § 227, et seq., (“TCPA”), thereby invading the

                          10 privacy of Plaintiff and the putative class members.

                          11        2.     Plaintiff makes these allegations on information and belief, with the
-KAZEROUNI
         LAW GROUP, APC




                          12 exception of those allegations that pertain to Plaintiff, or to Plaintiff’s counsel, which

                          13 Plaintiff alleges on personal knowledge.

                          14        3.     Upon information and belief, Defendant placed the automated calls and
                          15 voice messages to Plaintiff and others similarly situated without their prior express

                          16 written consent in order to solicit their business. This is exactly the type of

                          17 telephonic contact the TCPA was designed to prevent.

                          18        4.     Unless otherwise indicated, the use of Defendant’s name in this
                          19 Complaint includes all agents, employees, officers, members, directors, heirs,

                          20 successors, assigns, principals, trustees, sureties, subrogees, representatives, and

                          21 insurers of the named Defendant.

                          22                                 NATURE OF THE ACTION
                          23        5.     In 1991, Congress passed the Telephone Consumer Protection Act, 47
                          24 U.S.C. § 227, et seq., (“TCPA”), in response to complaints about abusive

                          25 telemarketing practices.
                          26        6.     In enacting the TCPA, Congress intended to give consumers a choice as
                          27 to how creditors and telemarketers may call them, and made specific findings that

                          28 “[t]echnologies that might allow consumers to avoid receiving such calls are not

                                                                        -2-
                                                              CLASS ACTION COMPLAINT
                           Case 3:20-cv-02304-CAB-DEB Document 1 Filed 11/25/20 PageID.3 Page 3 of 15




                           1 universally available, are costly, are unlikely to be enforced, or place an inordinate

                           2 burden on the consumer. TCPA, Pub.L. No. 102–243, § 11.                 Toward this end,
                           3 Congress found that:

                           4
                                              [b]anning such automated or prerecorded telephone calls to
                           5                  the home, except when the receiving party consents to
                                              receiving the call or when such calls are necessary in an
                           6
                                              emergency situation affecting the health and safety of the
                           7                  consumer, is the only effective means of protecting
                                              telephone consumers from this nuisance and privacy
                           8
                                              invasion.
                           9
                               Id. at § 12.
                          10
                                      7.      The Federal Trade Commission (“FCC”) is charged with the authority
                          11
-KAZEROUNI
         LAW GROUP, APC




                               to issue regulations implementing the TCPA. According to findings by the FCC,
                          12
                               automated calls and text messages are prohibited under the TCPA because receiving
                          13
                               them is a greater invasion of privacy and nuisance compared to live solicitation calls.
                          14
                               The FCC has also acknowledged that wireless customers are charged for any
                          15
                               incoming calls and text messages.
                          16
                                      8.      In 2015, the FCC noted, “[m]onth after month, unwanted robocalls and
                          17
                               texts, both telemarketing and informational, top the list of consumer complaints
                          18
                               received by the Commission.” In re Rules and Regulations Implementing the
                          19
                               Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 1 (2015).
                          20
                                      9.      The transmission of an unsolicited calls and voice messages to a cellular
                          21
                               device is distracting and aggravating to the recipient and intrudes upon the recipient’s
                          22
                               seclusion.
                          23

                          24
                                                               JURISDICTION AND VENUE
                          25
                                      10.     This Court has subject matter jurisdiction over this action pursuant to 28
                          26
                               U.S.C. § 1331 because this case arises out of violation of federal law. 47 U.S.C §
                          27
                               227(b).
                          28

                                                                          -3-
                                                                CLASS ACTION COMPLAINT
                           Case 3:20-cv-02304-CAB-DEB Document 1 Filed 11/25/20 PageID.4 Page 4 of 15




                           1           11.      Because Defendant directs and conducts business within the State of
                           2 California and this judicial district, personal jurisdiction is established.

                           3           12.      Personal jurisdiction and venue are proper in the Southern District of
                           4 California pursuant to 28 U.S.C. § 1391 for the following reasons: (1) Plaintiff

                           5 resides within this judicial district; (2) the conduct complained of herein occurred

                           6 within this judicial district; and (3) Defendant conducted business within this judicial

                           7 district at all times relevant. Specifically, Defendant invaded Plaintiff’s privacy by

                           8 contacting Plaintiff on his cellular telephone, which occurred while Plaintiff was

                           9 located in the County of San Diego, State of California, which is within this judicial

                          10 district.

                          11                                                         PARTIES
-KAZEROUNI
         LAW GROUP, APC




                          12
                                       13.      Plaintiff is an individual residing in the San Diego County, City of San
                          13
                               Diego, State of California, and is, and at all times mentioned herein was, a “person”
                          14
                               as defined by 47 U.S.C. § 153(39).
                          15
                                       14.      Upon information and belief, Plaintiff alleges that Mellberg Financial is
                          16
                               a limited liability company whose state of incorporation is Delaware and principal
                          17
                               place of business at 3067 W Ina Road, Suite 105, Tucson, Arizona 85741.
                          18
                                       15.      Upon information and belief, Mellberg Financial is a privately-owned
                          19
                               company founded in or around 2005 that specializes in retirement financial services
                          20
                               and annuity income planning.
                          21
                                       16.      Mellberg Financial’s business growth is driven by its “lead-generation
                          22
                               and call center appointment-setting capabilities,” which is combined with a
                          23
                               “proprietary technology platform [that] provides detailed analytics and matches up
                          24
                               agents and prospects via a unique mobile sales technology tool.”1
                          25
                                       17.      Defendant is, and at all times mentioned herein was, a “person” as
                          26

                          27

                          28   1
                                J.D. Mellberg Financial, AmeriLife® Expands Retirement Planning Services with
                               Acquisition of J.D. Mellberg Financial, https://www.jdmellberg.com/articles/ (last visited Nov. 19, 2020).
                                                                                       -4-
                                                                           CLASS ACTION COMPLAINT
                           Case 3:20-cv-02304-CAB-DEB Document 1 Filed 11/25/20 PageID.5 Page 5 of 15




                           1 defined by 47 U.S.C. § 153(39).

                           2         18.   Plaintiff alleges that at all times relevant herein, Defendant conducted
                           3 business in the State of California, in the County of San Diego, and within this

                           4 judicial district.

                           5                                 FACTUAL ALLEGATIONS
                           6         19.   Plaintiff is, and at all times mentioned herein was, the subscriber of the
                           7 cellular telephone number ending 9701 (the “9701 Number”). The 9701 Number is,

                           8 and at all times mentioned herein was, assigned to a cellular telephone service as

                           9 specified in 47 U.S.C. § 227(b)(1)(A)(iii).

                          10         20.   At no time did Plaintiff ever enter into a business relationship with
                          11 Defendant, nor did Plaintiff ever provide that cellular telephone number to
-KAZEROUNI
         LAW GROUP, APC




                          12 Defendant through any medium.

                          13         21.   On or about September 25, 2020, at approximately 7:58 a.m., Defendant
                          14 placed an automated call to Plaintiff on his cellular phone ending in “9701” from the

                          15 number (520) 353-3072.

                          16         22.   Upon information and belief, Defendant used a pre-recorded voice to
                          17 leave a voicemail on Plaintiff’s cell phone. The voicemail was from Scott Herkert of

                          18 J.D. Mellberg, and advertised Defendant’s services of providing leads to financial

                          19 advisors using Defendant’s mobile sales technology platform.

                          20         23.   Plaintiff was confused as to why he had received a solicitation call and
                          21 voicemail from Defendant because Plaintiff had no prior business relationship or

                          22 contact with Defendant. Further, Plaintiff never provided Defendant with his cellular

                          23 telephone number. Frustrated and confused by this unwanted automated call and

                          24 voicemail, Plaintiff did not return Defendant’s call.

                          25         24.   On or about October 5, 2020, at approximately 9:00 a.m., Defendant
                          26 placed a second automated call to Plaintiff on his cellular phone ending in “9701,”

                          27 but this time that call was from a blocked number. Plaintiff did not answer the call,

                          28 but received a voicemail identical to the September 25, 2020 voicemail, which used

                                                                       -5-
                                                             CLASS ACTION COMPLAINT
                           Case 3:20-cv-02304-CAB-DEB Document 1 Filed 11/25/20 PageID.6 Page 6 of 15




                           1 the same pre-recorded voice of Scott Herkert from J.D. Mellberg.

                           2        25.    On or about October 14, 2020, at approximately 8:19 a.m., Defendant
                           3 placed a third automated call to Plaintiff on his cellular phone ending in “9701,” this

                           4 time from the number (702) 723-4424. Following the call, Plaintiff received a

                           5 voicemail advertising Defendant’s services and instructing Plaintiff to contact J.D.

                           6 Mellberg for “annuity prospects” related to its lead database, and noting that

                           7 Defendant is a “trusted and recognizable brand.”

                           8        26.    Unlike the first two voicemails, no name was provided on the third
                           9 voicemail, but Plaintiff was told to call (520) 353-3082 to inquire about Defendant’s

                          10 services. Plaintiff did not return Defendant’s call.

                          11        27.    On or about October 21, 2020, at approximately 8:24 a.m., Defendant
-KAZEROUNI
         LAW GROUP, APC




                          12 placed a fourth automated call to Plaintiff on his cellular phone ending in “9701”

                          13 from the same (702) 723-4424 number. Plaintiff received an identical voicemail to

                          14 the previous October 14, 2020 call, which instructed Plaintiff to call (520) 353-3082

                          15 to inquire about Defendant’s services. Plaintiff again did not return Defendant’s call.

                          16        28.    Upon information and belief, the above four calls were placed via an
                          17 “automatic telephone dialing system,” (“ATDS”) as defined by 47 U.S.C. § 227

                          18 (a)(1), using an “artificial or prerecorded voice” as prohibited by 47 U.S.C §

                          19 227(b)(1)(A), to contact Plaintiff regarding the advertisement of Defendant’s

                          20 services.

                          21        29.    Mellberg Financial or its agent called Plaintiff’s cellular telephone each
                          22 time in an effort to persuade Plaintiff to use Defendant’s financial services. The first

                          23 two identical voicemails that Defendant left Plaintiff, on September 25, 2020 and

                          24 October 5, 2020, contain a brief delay before the speaker’s voice is heard.

                          25        30.    The calls at issue, sent by Defendant to the 9701 Number in September
                          26 and October of 2020, constitute “advertisement” and/ or “telemarketing” call as

                          27 prohibited by the TCPA, as Defendant placed the calls to Plaintiff in order to

                          28 advertise its financial advisor lead services as well as its “annuity prospects” related

                                                                        -6-
                                                              CLASS ACTION COMPLAINT
                           Case 3:20-cv-02304-CAB-DEB Document 1 Filed 11/25/20 PageID.7 Page 7 of 15




                           1 to its lead database.

                           2        31.    Upon information and belief, Defendant controlled the content of the
                           3 calls, timing of the calls and voicemails, and which phone numbers to call, in an

                           4 effort to increase the use of Defendant’s business.

                           5        32.    Despite Plaintiff’s numerous attempts to ignore and avoid Mellberg
                           6 Financials’ calls, Defendant has called Plaintiff several times on his cellular

                           7 telephone without his prior express written consent.

                           8        33.    Upon information and belief this telephone dialing equipment used by
                           9 Mellberg Financial, or its agent, has the capacity to store or produce telephone

                          10 numbers to be called, using a random or sequential number generator.

                          11        34.    Upon information and belief, this telephone dialing equipment also has
-KAZEROUNI
         LAW GROUP, APC




                          12 the capacity to dial telephone numbers stored in a database or as a list, without

                          13 human intervention.

                          14        35.    The months of unwanted calls from Mellberg Financial caused Plaintiff
                          15 to become annoyed and frustrated.

                          16        36.    Through Defendant’s aforementioned conduct, Plaintiff suffered an
                          17 invasion of a legally protected interest in privacy, which is specifically addressed

                          18 and protected by the TCPA.

                          19        37.    Defendant’s calls forced Plaintiff and other similarly situated class
                          20 members to live without the utility of their cellular phones by occupying their

                          21 telephone with one or more unwanted calls, causing nuisance and lost time.

                          22        38.    The telephone number Mellberg Financial or its agent called was
                          23 assigned to a cellular telephone service for which Plaintiff incurs a charge for a

                          24 cellular telephone service pursuant to 47 U.S.C. § 227(b)(1).

                          25        39.    The calls to Plaintiff were not for emergency purposes as defined by 47
                          26 U.S.C. § 227(b)(1)(A)(i).

                          27        40.    Defendant’s calls to Plaintiff cellular telephone number were
                          28 unsolicited by Plaintiff and were placed without Plaintiff’s prior express written

                                                                       -7-
                                                             CLASS ACTION COMPLAINT
                           Case 3:20-cv-02304-CAB-DEB Document 1 Filed 11/25/20 PageID.8 Page 8 of 15




                           1 consent or permission. Therefore, Defendant did not have “prior express consent” to

                           2 call Plaintiff by means of an ATDS as prohibited by 47 U.S.C § 227(b)(1)(A).

                           3                              CLASS ACTION ALLEGATIONS
                           4         41.   Plaintiff brings this action on behalf of Plaintiff and all others similarly
                           5 situated (the “Class”).

                           6         42.   Plaintiff represents, and is a member of, the Class, pursuant to Fed. R.
                           7 Civ. P. 23(b)(3) and/or (b)(2), which is defined as follows:

                           8
                                           All persons within the United States who received an
                           9               automated call to their cellular telephone from Defendant,
                          10               its employees or its agents, within the four years prior to the
                                           filing of the Complaint.
                          11
-KAZEROUNI
         LAW GROUP, APC




                          12         43.   Plaintiff represents, and is a member of, the Sub-Class, pursuant to Fed.
                          13 R. Civ. P. 23(b)(3) and/or (b)(2), which is defined as follows:

                          14

                          15               All persons within the United States who received an
                                           automated call to their cellular telephone from Defendant,
                          16
                                           its employees or its agents, with an artificial or prerecorded
                          17               voice message, within the four years prior to the filing of
                                           the Complaint.
                          18

                          19         44.   The Class and Sub-Class are together referred to as the “Classes.”
                          20         45.   Excluded from the Classes are: (1) Defendant, any entity or division in
                          21 which Defendant has a controlling interest, and their legal representatives, officers,

                          22 directors, assigns, and successors; (2) the Judge to whom this case is assigned and

                          23 the Judge’s staff; and (3) those persons who have suffered personal injuries as a

                          24 result of the facts alleged herein.

                          25         46.   Plaintiff reserves the right to redefine the Classes, and to add and
                          26 redefine any additional subclass as appropriate based on discovery and specific

                          27 theories of liability.

                          28         47.   The Classes that Plaintiff seeks to represent contains numerous
                                                                        -8-
                                                              CLASS ACTION COMPLAINT
                           Case 3:20-cv-02304-CAB-DEB Document 1 Filed 11/25/20 PageID.9 Page 9 of 15




                           1 members and is ascertainable including, without limitation, by using Defendant’s

                           2 records to determine the size of the Class and to determine the identities of

                           3 individual Class members.

                           4        Numerosity
                           5        48.     The members of the Classes are so numerous that joinder of all
                           6 members would be unfeasible and impractical. The membership of the Classes is

                           7 currently unknown to Plaintiff at this time. However, given that, on information and

                           8 belief, Defendant sent or transmitted, or had sent or transmitted on its behalf,

                           9 unsolicited calls and voicemails to hundreds, if not thousands, of customers’ cellular

                          10 telephones nationwide using an ATDS, and transmitting an artificial or prerecorded

                          11 voice message, during the proposed class period, it is reasonable to presume that the
-KAZEROUNI
         LAW GROUP, APC




                          12 members of the Classes are so numerous that joinder of all members is

                          13 impracticable. The disposition of their claims in a class action will provide

                          14 substantial benefits to the parties and the Court.

                          15        Commonality
                          16        49.     There are questions of law and fact common to the Class and Sub-Class
                          17 that predominate over any questions affecting only individual Class members.

                          18 Those common questions of law and fact include, without limitation, the following:

                          19              a) Whether within the four years prior to the filing of this Complaint,
                          20                 Defendant or employees or agents transmitted any marketing calls,
                          21                 including any artificial or prerecorded voice messages, without the
                          22                 prior express written consent of Plaintiff and Class members using an
                          23                 “automatic telephone dialing system”;
                          24              b) Whether Defendant can meet its burden to show Defendant obtained
                          25                 prior express written consent (as defined by 47 C.F.R. 64.1200(f)(8)) to
                          26                 send marketing calls and voicemails complained of, assuming such an
                          27                 affirmative defense is raised;
                          28              c) Whether Defendant has a business relationship with Plaintiff and the
                                                                         -9-
                                                               CLASS ACTION COMPLAINT
                          Case 3:20-cv-02304-CAB-DEB Document 1 Filed 11/25/20 PageID.10 Page 10 of 15




                           1                 members of the Classes;
                           2              d) Whether Defendant’s conduct was knowing and/or willful;
                           3              e) Whether Plaintiff and the members of the Class were damaged thereby,
                           4                 and the extent of damages for such violation; and,
                           5              f) Whether Defendant or affiliates, subsidiaries, or agents of Defendant
                           6                 should be enjoined from engaging in such conduct in the future.
                           7        Typicality
                           8        50.     Plaintiff is qualified to, and will, fairly and adequately protect the
                           9 interests of each Class member with whom they are similarly situated, and Plaintiff’s

                          10 claims (or defenses, if any) are typical of all members of the Class and Sub-Class, as

                          11 demonstrated herein.
-KAZEROUNI
         LAW GROUP, APC




                          12        51.     Plaintiff represents and is a member of the Classes because Plaintiff
                          13 received at least one call and prerecorded voice message through the use of an

                          14 automatic telephone dialing system, without providing prior express written consent

                          15 to the Defendant within the meaning of the TCPA, without a prior business

                          16 relationship with Defendant. Consequently, the claims of Plaintiff are typical of the

                          17 claims of Class members and Plaintiff’s interests are consistent with and not

                          18 antagonistic to those of the other members of the Classes that Plaintiff seeks to

                          19 represent.

                          20        52.     Plaintiff and all members of the Classes have been impacted by, and
                          21 face continuing harm arising out of, Defendant’s violations or misconduct as alleged

                          22 herein.

                          23        Adequacy
                          24        53.     Plaintiff is qualified to, and will, fairly and adequately protect the
                          25 interests of each member of the Class and Sub-Class with whom Plaintiff is similarly
                          26 situated, as demonstrated herein. Plaintiff acknowledges that Plaintiff has an

                          27 obligation to make known to the Court any relationship, conflicts, or differences

                          28 with any members of the Classes. Plaintiff’s attorneys, the proposed class counsel,

                                                                        - 10 -
                                                              CLASS ACTION COMPLAINT
                          Case 3:20-cv-02304-CAB-DEB Document 1 Filed 11/25/20 PageID.11 Page 11 of 15




                           1 are versed in the rules governing class action discovery, certification, and settlement.

                           2 In addition, the proposed class counsel is experienced in handling claims involving

                           3 consumer actions and violations of Telephone Consumer Protection Act, 47 U.S.C. §

                           4 227, et seq. Plaintiff has incurred, and throughout the duration of this action, will

                           5 continue to incur costs and attorneys’ fees that have been, are, and will be,

                           6 necessarily expended for the prosecution of this action for the substantial benefit of

                           7 each member of the Classes. Neither Plaintiff nor Plaintiff’s counsel have any

                           8 interests adverse to those of the other members of the Classes.

                           9        Predominance
                          10        54.    Questions of law or fact common to the members of the Classes
                          11 predominate over any questions affecting only individual members of the class. The
-KAZEROUNI
         LAW GROUP, APC




                          12 elements of the legal claims brought by Plaintiff and members of the Classes are

                          13 capable of proof at trial through evidence that is common to the class rather than

                          14 individual to its members.

                          15        Superiority
                          16        55.    A class action is superior to other available methods for the fair and
                          17 efficient adjudication of this controversy because individual litigation of the claims

                          18 of all members of the Class and Sub-Class is impracticable and questions of law and

                          19 fact common to the Classes predominate over any questions affecting only individual

                          20 members of the Classes. Even if every individual member of the Class and Sub-

                          21 Class could afford individual litigation, the court system could not. It would be

                          22 unduly burdensome to the courts if individual litigation of the numerous cases were

                          23 to be required.

                          24        56.    Individualized litigation also would present the potential for varying,
                          25 inconsistent, or contradictory judgments, and would magnify the delay and expense
                          26 to all parties and to the court system resulting from multiple trials of the same factual

                          27 issues.   By contrast, conducting this action as a class action will present fewer
                          28 management difficulties, conserve the resources of the parties and the court system,

                                                                        - 11 -
                                                              CLASS ACTION COMPLAINT
                          Case 3:20-cv-02304-CAB-DEB Document 1 Filed 11/25/20 PageID.12 Page 12 of 15




                           1 and protect the rights of each member of the Classes. Further, it will prevent the

                           2 very real harm that would be suffered by numerous members of the Classes who will

                           3 be unable to enforce individual claims of this size on their own, and by Defendant’s

                           4 competitors, who will be placed at a competitive disadvantage because they chose to

                           5 obey the law. Plaintiff anticipates no difficulty in the management of this case as a

                           6 class action.

                           7        57.      The prosecution of separate actions by individual members of the
                           8 Classes may create a risk of adjudications with respect to them that would, as a

                           9 practical matter, be dispositive of the interests of other members not parties to those

                          10 adjudications, or that would otherwise substantially impair or impede the ability of

                          11 those non-party members of the Classes to protect their interests.
-KAZEROUNI
         LAW GROUP, APC




                          12        58.      The prosecution of individual actions by members of the Classes would
                          13 establish inconsistent standards of conduct for Defendant.

                          14        59.      Defendant has acted or refused to act in ways generally applicable to the
                          15 Classes, thereby making appropriate final and injunctive relief or corresponding

                          16 declaratory relief with regard to members of the Class and Sub-Class as a whole.

                          17 Likewise, Defendant’s conduct as described above is unlawful, is capable of

                          18 repetition, and will continue unless restrained and enjoined by the Court.

                          19        60.      The Classes may also be certified because:
                          20                 (a)       the prosecution of separate actions by individual members would
                          21                       create a risk of inconsistent or varying adjudication with respect to
                          22                       individual members, which would establish incompatible standards of
                          23                       conduct for Defendants;
                          24                 (b)       the prosecution of separate actions by individual members would
                          25                       create a risk of adjudications with respect to them that would, as a
                          26                       practical matter, be dispositive of the interests of other members of
                          27                       the Classes not parties to the adjudications, or substantially impair or
                          28                       impede their ability to protect their interests; and,
                                                                             - 12 -
                                                                   CLASS ACTION COMPLAINT
                          Case 3:20-cv-02304-CAB-DEB Document 1 Filed 11/25/20 PageID.13 Page 13 of 15




                           1               (c)      Defendants have acted or refused to act on grounds generally
                           2                     applicable to the Classes, thereby making appropriate final and
                           3                     injunctive relief with respect to the members of the Class and Sub-
                           4                     Class as a whole.
                           5        61.    This suit seeks only damages and injunctive relief for recovery of
                           6 statutory damages on behalf of Classes and it expressly is not intended to request any

                           7 recovery for personal injury and claims related thereto.

                           8                                 FIRST CAUSE OF ACTION
                           9                          NEGLIGENT VIOLATIONS OF THE TCPA
                                                              47 U.S.C. § 227 ET SEQ.
                          10        62.    Plaintiff repeats and incorporates by reference the allegations set forth
                          11 above as though fully stated herein.
-KAZEROUNI
         LAW GROUP, APC




                          12        63.    The forgoing acts and omissions of Defendant constitute numerous and
                          13 multiple negligent violations of the TCPA, including but not limited to each and

                          14 every one of the above-cited provisions of 47 U.S.C. § 227, et seq. Defendant’s

                          15 repeated automated calls and prerecorded voice messages to Plaintiff’s cellular

                          16 phone, without any prior express written consent.

                          17        64.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227,
                          18 Plaintiff and all members of the Classes are entitled to, and do seek, injunctive relief

                          19 prohibiting such conduct violating the TCPA in the future.

                          20        65.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227,
                          21 Plaintiff and all members of the Classes are also entitled to, and do seek, an award of

                          22 $500.00 statutory damages, for each and every violation, pursuant to 47 U.S.C. §

                          23 227(b)(3)(B).

                          24                                SECOND CAUSE OF ACTION
                          25                KNOWING AND/OR WILLFUL VIOLATIONS OF THE TCPA
                                                              47 U.S.C. § 227 ET SEQ.
                          26        66.    Plaintiff repeats and incorporates by reference the allegations set forth
                          27 above as though fully stated herein.

                          28        67.    The foregoing acts and omissions of Defendant constitute numerous and
                                                                          - 13 -
                                                                CLASS ACTION COMPLAINT
                          Case 3:20-cv-02304-CAB-DEB Document 1 Filed 11/25/20 PageID.14 Page 14 of 15




                           1 multiple knowing and/or willful violations of the TCPA, including but not limited to

                           2 each and every one of the above-cited provisions of 47 U.S.C. § 227, et seq.

                           3        68.    As a result of Defendant’s knowing and/or willful violations of 47
                           4 U.S.C. § 227, et seq., Plaintiff and all members of the Classes are entitled to, and do

                           5 seek, injunctive relief prohibiting such conduct violating the TCPA in the future.

                           6        69.    As a result of Defendant’s knowing and/or willful violations of 47
                           7 U.S.C. § 227, et seq., Plaintiff and all members of the Classes are also entitled to,

                           8 and do seek, an award of $1,500.00 in statutory damages, for each and every

                           9 violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                          10                                   PRAYER FOR RELIEF
                          11        WHEREFORE, Plaintiff, on behalf of himself and members of the Classes,
-KAZEROUNI
         LAW GROUP, APC




                          12 prays for the following relief:

                          13           • That this action be certified as a Class Action, establishing the Classes
                          14              and any appropriate sub-classes that the Court may deem appropriate;
                          15           • Appointing Plaintiff as the representative of the Classes;
                          16           • Appointing the law firms representing Plaintiff as Class Counsel;
                          17           • An award of $500.00 in statutory damages to Plaintiff and each member
                          18              of the Classes for each and every negligent violation of 47 U.S.C. §
                          19              227(b)(1) by Defendant, pursuant to 47 U.S.C. § 227(b)(3)(B);
                          20           • An award of $1,500.00 in statutory damages to Plaintiff and each member
                          21              of the Classes for each and every knowing and/or willful violation of 47
                          22
                                          U.S.C. § 227(b)(1) by Defendant, pursuant to 47 U.S.C. § 227(b)(3)(B);
                          23
                                       • Pre-judgment and post-judgment interest;
                          24
                                       • An order providing injunctive relief prohibiting such conduct in the
                          25
                                          future, pursuant to 47 U.S.C. § 227(b)(3)(A);
                          26
                                       • Costs of suit;
                          27

                          28

                                                                         - 14 -
                                                               CLASS ACTION COMPLAINT
                          Case 3:20-cv-02304-CAB-DEB Document 1 Filed 11/25/20 PageID.15 Page 15 of 15




                           1           • An award of reasonable attorneys’ fees and costs to Plaintiff and the
                           2               Class, pursuant to the common fund doctrine and, inter alia, California
                           3               Code of Civil Procedure § 1021.5;
                           4           • Any other further relief that the court may deem just and proper.
                           5                                      JURY DEMAND
                           6         70.   Pursuant to the Seventh Amendment to the Constitution of the United
                           7 States of America, Plaintiff is entitled to, and demands, a trial by jury.

                           8

                           9 Dated: November 25, 2020                              Respectfully submitted,
                          10
                                                                            KAZEROUNI LAW GROUP, APC
                          11
-KAZEROUNI
         LAW GROUP, APC




                          12                                                By:    s/ ABBAS KAZEROUNIAN
                                                                                   ABBAS KAZEROUNIAN, ESQ.
                          13                                                       ak@kazlg.com
                          14                                                       ATTORNEY FOR PLAINTIFF
                          15

                          16
                               Additional Plaintiff’s Counsel
                          17 Jason A. Ibey, Esq. (SBN: 284607)

                          18 jason@kazlg.com
                             KAZEROUNI LAW GROUP, APC
                          19
                             321 N Mall Drive, Suite R108
                          20 St. George, Utah 84790
                             Telephone: (800) 400-6806
                          21
                             Facsimile: (800) 520-5523
                          22

                          23

                          24

                          25
                          26

                          27

                          28

                                                                        - 15 -
                                                              CLASS ACTION COMPLAINT
